DETAILED ACTION
1.	This is a first action on the merits of application 17031278.
2.	Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 is/are rejected under 35 U.S.C. 102a as being anticipated by Roope jr. US 4372243.
4.	As per claim 1, Roope jr. discloses a stern; an outboard motor 11 attached to the stern 12; and a water mat 25 having a forward side and including a cut-out formed in the forward side of the water mat, the forward side of the water mat being connected to the stern of the boat such that the outboard motor is positioned in the cut-out of the water mat. See figs 1-2.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roope jr. et al.
6.	As per claim 4, Roope Jr, as described above in relation to claim 1, discloses all of the features claimed except for the water mat having a trapezoidal shape such that the forward width is less that the aft width.  Roope Jr. discloses a rectangular mat.  It would have been obvious to one of ordinary skill in .

7.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roope jr. et al, and further in view of Champlin US 10668991.
8.	As per claim 2, Roope jr. discloses the aforementioned limitations of claim 1, but he does not disclose wherein the water mat is an inflatable mat. Champlin discloses an inflatable water mat attached to a boat stern, thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain said stern mat because of its simple deployment and inexpensive cost.

9.	Claim 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler US 9586655 and further in view of Roope jr. et al.
10.	As per claim 15, 17-18, Butler discloses a a port-side pontoon; a starboard-side pontoon; a deck supported by the port-side pontoon and the starboard-side pontoon; [fig. 1] He does not disclose a water mat connected to the deck, the water mat having (i) a top surface, (ii) a bottom surface, (iii) an outer lateral surface, the outer latter surface forming an outer perimeter of the water mat, and (iv) a cut-out formed in the water mat; and that has a cutout and inflatable. Roope jr. discloses these limitations as stated in claims 1-2 in the above rejected claims. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the .
11.	Claim 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler US 9586655 and further in view of Roope jr. et al, and Champlin US 10668991.
12.	As per claim 16, Butler and Roope jr.  discloses the aforementioned limitations of claim 15, he does not disclose the inflatable mat. Champlin discloses the use of an inflatable mat water mat attached to a boat stern, thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain said stern mat because of its simple deployment and inexpensive cost.
13.	Claim 19 is rejected under 35 USC 103 as being obvious over Butler in view of Roope Jr as applied to claim 15 above, and further in view of Canela US 9278731.
14. 	As per claim 19, The combination of Butler in view of Roope Jr, as applied to claim 15 above, discloses all of the claimed features except for handholds proximate the cut-out.  The Canela reference teaches the use of handholds about the periphery of a water mat to be well known in the art in order to allow for easier access on and off the mat as well as when moving on the mat.  It would have been obvious to one of ordinary skill in the art, before effective filling date of the claimed invention, to have modified the combination to include the use of handholds, as taught by Canela, in order to allow for easier access on and off the mat as well as when moving on the mat.  Note the claim does not define the requisite degree of dimensions for “proximate” and the forward handholds 16 of Canela are more proximate the cut-out than the aft handholds 16 (see figure 2).
15.	Claim 20 is rejected under 35 USC 103 Butler in view of Roope Jr as applied to claim 15 above, and further in view of Pappas US 20160159437.  
16.	As per claim 20, The combination of Butler in view of Roope Jr, as applied to claim 15 above, discloses all of the claimed features except for a seat connected to the mat proximate the cut-out.  The .
Allowable Subject Matter
17.	Claims 8-14 are allowed.
18.	Claims 3, 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617